In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00007-CV

KAY SCHWENDEMAN, Appellant                    §   On Appeal from the 96th District Court

                                              §   of Tarrant County (096-297695-18)
V.
                                              §   January 30, 2020

BT SFRL I, LLC, Appellee                      §   Opinion by Justice Womack

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Kay Schwendeman shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Dana Womack
                                           Justice Dana Womack